Citation Nr: 0211121	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-49 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected paralysis, right (major) ulnar nerve, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals, shell fragment wound, right upper arm, 
status post brachial artery graft, with surgical scar, muscle 
(Muscle Group V) and neurologic deficits, currently evaluated 
as 30 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) prior to January 28, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
June 1968.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  In that decision, the RO denied an 
evaluation in excess of 30 percent for residuals, shell 
fragment wound, right upper arm, and denied an evaluation in 
excess of 40 percent for paralysis, right ulnar nerve.  By a 
decision issued in January 1999, the Board remanded those 
claims.  The claims again return to the Board for appellate 
review.

In an April 1998 rating decision, the RO denied entitlement 
to TDIU benefits, and the veteran timely appealed that 
denial.  However, by a statement submitted in August 1998, 
the veteran requested that the claim of individual 
unemployability be separated from the other claims on appeal 
before the Board because he wanted a local hearing at the RO 
as to that claim.  However, the veteran did not withdraw the 
perfected appeal.  Thereafter, by a rating decision issued in 
April 2001, the RO granted entitlement to individual 
unemployability, effective in January 1999.  The veteran 
disagreed with the assigned effective date, and was provided 
with a supplemental statement of the case (SSOC) in July 
2001.  The effective date of the entitlement remains in 
controversy, since the veteran's appeal flows from the 1996 
original claim for the benefit.  See Fenderson v. West, 12 
Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  
The claim for TDIU prior to January 28, 1999 is before the 
Board for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issues on appeal has been obtained, and all duties to the 
veteran, have been fulfilled.

2.  The veteran's service-connected paralysis, right (major) 
ulnar nerve, is manifested by chronic pain, marked atrophy of 
the dorsal spaces and thenar and hypothenar eminences, 
flexion contracture of the little finger, marked loss of 
strength in the right wrist and hand, fatigability, and by 
loss of abduction and adduction of the fingers, right hand, 
but is not manifested by fixed flexor contraction of the ring 
finger, inability to adduct the thumb, or inability to bring 
the thumb, index, middle, or ring finger within two inches of 
the transverse fold of the palm.  

3.  The veteran's service-connected residuals, shell fragment 
wound, right upper arm, Muscle Group V injury, is manifested 
by diminished motor strength, give away abnormality on use, 
chronic pain, some mild loss of range of flexion, and loss of 
some extension of the elbow with flexion contracture, but 
there is no evidence of adhesion, damaged tendons, muscle 
herniation, or other muscle damage residuals.

4.  Resolving doubt in the veteran's favor, the veteran has 
been unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
since September 5, 1996.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation, but no higher, 
for service-connected paralysis, right (major) ulnar nerve, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5207, 5215, 4.123, 4.124a, Diagnostic Code 8516 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for service-connected residuals, shell fragment wound, right 
upper arm, status post brachial artery graft, with surgical 
scar, Muscle Group V injury, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5305 (2002); 
38 C.F.R. § 4.56 (as in effect prior to July 3, 1997).

3.  The criteria for an effective date of September 5, 1996, 
but no earlier, for an award of TDIU, have been met.  38 
U.S.C.A. §§ 1155, 5107(b), 5110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for his service-connected right ulnar nerve 
paralysis and injury to Muscle Group V, right arm.  The 
veteran contends that he is unable to work as a result of his 
service-connected disabilities.

Historically, the veteran served in Vietnam.  He was wounded 
by a grenade, sustaining multiple fragment wounds of the 
right arm.  The evidence establishes that the veteran's right 
arm was the dominant (major) upper extremity.  Among other 
awards and decorations, he was awarded the Combat Infantryman 
Badge and a Purple Heart.  By a rating decision issued in the 
August 1968, a 50 percent evaluation was awarded for multiple 
fragment wounds of the right arm, with involvement of the 
right brachial artery and right ulnar nerve.  That evaluation 
was continued, in a March 1969 rating decision, with the 
right ulnar nerve disability evaluated under Diagnostic Code 
(DC) 8516 and injury to Muscle Group V (MG V), right upper 
arm, evaluated under DC 5305.

In 1991, the veteran sought increased evaluations for his 
service connected disabilities.  A July 1991 rating decision 
continued the assigned 40 percent evaluation for paralysis of 
right ulnar nerve under DC 8516, and the 10 percent 
evaluation in effect under DC 5305 was increased to 30 
percent.  In addition, a noncompensable evaluation was 
assigned for a scar of the right groin.  These evaluations 
were in effect in February 1996, when the veteran submitted 
the first claim for increase underlying this appeal.  

The Board's August 2000 remand informed the veteran of the 
evidence needed to substantiate his claims for increased 
evaluations for his service-connected disabilities.  
Thereafter, by an SSOC issued in April 2002, the veteran was 
provided with specific notification of the provisions of the 
Veterans Claims Assistance Act of 2000, now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002) (VCAA).  The veteran has been afforded VA 
examinations and has been offered the opportunity to submit 
or identify evidence which might be relevant to substantiate 
his claim.  All duties to the veteran, including those 
specified in the VCAA, have been met. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

1.  Claim for increased evaluation, right ulnar nerve 
paralysis

Historically, the veteran's service medical records reflect 
that the veteran's right ulnar nerve was completely severed 
and required anastomosis, transposition at the elbow, 
followed by excision of neuroma and primary neurorrhaphy as 
treatment proceeded.  The veteran's right ulnar nerve was 
completely non-functional, with complete motor analgesia, 
compete loss of motor unit potentials on electromyography 
(EMG), limitation of extension of the elbow to 45 degrees, 
improved to 20 degrees at the conclusion of rehabilitation 
therapy, and loss of adduction and abduction of the ring and 
little fingers, among other symptoms.  
 
On VA examination conducted in April 1996, there was 
continued neurologic evidence of atrophy of the hypothenar 
and thenar eminences of the right hand, with diminished 
pinprick and light touch sensation in the distribution of the 
hypothenar nerve, right hand, fourth and fifth digits.  The 
veteran was unable to extend his right hand at the wrist and 
unable to extend the right fifth finger at the distal and 
proximal interphalangeal joints.  The examiner concluded that 
there was post-traumatic right ulnar nerve injury resulting 
in muscle wasting of the right hand.

A private medical statement dated in July 1998, A.B., M.D., 
stated that the veteran had no strength in the right arm and 
was unable to use it.  An additional statement, also dated in 
July 1998, reflects that the veteran reported pain and 
discomfort in the right arm, with right arm pain increasing 
with use.  The veteran had numbness in the hand and was 
developing a claw-like condition.  On examination, there was 
marked atrophy of the first dorsal and other interossei 
muscles.  The right fifth finger remained bent.  The veteran 
was unable to abduct the fingers.  He was able to move the 
thumb, index and middle finger.

On private examination conducted in March 1999, there was 
"dramatic atrophy" of the muscles of the hand innervated by 
the ulnar nerve.  Grip strength was also dramatically 
affected.  He had a "waiter's tip" position of his hand.  
Dorsiflexion of the hand at the wrist was also affected.  
Reflexes were present but hyporeflexic.  The examiner 
concluded that the veteran was limited in his function of the 
right arm both by motor strength and by pain and that this 
was "likely to" disable him.

By a July 1999 statement, Dr. A.B. noted that the veteran's 
right hand grip strength was 27 pounds, while it was 92 on 
the left.  He concluded that the veteran had severe 
impairment of function of the right upper limb.  Dr. A.B. 
opined that the veteran's (right arm) performance was below 
the 10th percentile for his age.

On VA examination conducted in July 1999, there was decreased 
strength of the right small finger against resistance, 
weakness and atrophy of the muscles of the hand, and weakness 
in abduction and abduction of the fingers, resulting in 
difficulty performing pinching.  There was no evidence of 
functional impairment due to pain.  The examiner opined that 
repeated use of the muscles involving the ulnar nerve would 
result in weakness and further fatigue.  The veteran was able 
to use the right hand to perform fine manipulation and pick 
up small objects.  The examiner also noted that remaining 
right arm function exceeded that of an amputation stump.  

The report of a May 1999 VA EMG disclosed low amplitude and 
generalized slow conduction velocity, with only a few 
fibrillation potentials in all muscles in the distribution of 
the right ulnar nerve.  In contrast, a July 1999 EMG report 
disclosed normal motor distal latency in the right hand, 
ulnar nerve distribution, and unobtainable sensory latency.  

The veteran was able to reach the tip of the thumb to the 
index, long, and ring fingers and able to bring those fingers 
within 1/16-inch of the transverse fold of the palm.  The 
veteran was able to write with the right hand, however the 
script was difficult to read.  He had problems with pushing, 
pulling, and twisting.  There was clawing of the right fourth 
and fifth digits and flexion contracture of the right elbow 
of approximately 30 degrees.  The examiner concluded that the 
veteran had progressive atrophy due to right ulnar nerve 
injury and was developing symptoms that suggested developing 
median nerve entrapment.  

The veteran's right ulnar nerve paralysis is currently 
evaluated as 40 percent disabling, for severe incomplete 
paralysis, under 38 C.F.R. § 4.124, DC  8516.  A 60 percent 
evaluation under DC  8516 requires complete ulnar nerve 
paralysis with "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspaces and the thenar and 
hypothenar eminences, loss of extension of the ring and 
little fingers, an inability to spread (or reverse) the 
fingers, an inability to adduct the thumb, and weakness of 
flexion of the wrist.  DC 8516.

The evidence establishes that the veteran has some visible 
clawing of the right ring and little fingers, but those 
fingers are not permanently contracted in a claw position, as 
the July 1999 VA examination disclosed that the veteran had 
full range of motion of the ring finger at each of the three 
joints (MP, PIP, and DIP) of that finger, and partial motion 
of the little finger.  Thus, the veteran has a visible 
"griffin claw" deformity, but the flexor contraction is not 
yet permanent, so the veteran approximates, but does not 
meet, the first and third criteria for a 60 percent 
evaluation.  All examiners noted marked atrophy in the dorsal 
interspaces and the thenar and hypothenar eminences, and the 
veteran meets the second criterion for the 60 percent 
evaluation.  

In this case, the VA examiner who conducted the April 1996 VA 
examination stated that the veteran was unable to extend the 
right hand at the wrist.  The examiner who conducted the July 
1999 VA examination described the veteran's range of motion 
of the right elbow and described range of motion of the 
digits of the right hand, but did not describe range of 
motion of the wrist.  A private provider, in a July 1999 
statement, indicated that the veteran had weakness of the 
wrist flexors and extensors of 3/5.  A March 1999 private 
medical statement reflects that the veteran has "waiter's 
tip" position of the hand and that dorsiflexion of the wrist 
"is also affected."  The Board interprets the medical 
evidence as establishing that the veteran is unable to extend 
the wrist, but is able to dorsiflex the wrist, with some 
limitation of full range of dorsiflexion and weakness of 
dorsiflexion.  The veteran cannot abduct (and therefore 
cannot adduct) (spread and reverse) the fingers, and meets 
that criterion for a 60 percent evaluation.  The evidence 
establishes that the veteran is able to abduct and adduct the 
thumb, so he does not meet that criterion.  

As to the last specified criterion, the evidence establishes 
that the veteran has weakness of flexion of the wrist, and, 
further, has loss of or nearly complete loss of extension of 
the right wrist.  No specific evaluation has been applied to 
the veteran's loss of motion of the right wrist.  

In addition, the evidence establishes that the veteran has 
pain, described as constant aching, but the pain increases to 
a throbbing pain with use, becoming knife-like if use of the 
right hand continues.  In applying the codes pertaining to 
the cranial or peripheral nerves, VA regulations contain a 
general provision specifying that neuritis, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe incomplete paralysis of the nerve 
involved.  The maximum rating assignable for neuritis not 
characterized by organic changes will be the rating for 
moderate (an exception not here relevant is provided for 
sciatic nerve involvement).  38 C.F.R. § 4.123.  Since the 
veteran here has both organic changes, such as marked atrophy 
of the muscles, and has neuritis, the veteran's pain must be 
considered in determining whether he meets the criteria for 
an increased evaluation.  

In this case, the veteran does not meet each of the criteria 
specified for "griffin claw" deformity of the right hand, for 
a 60 percent evaluation.  The evidence clearly establishes 
that the veteran retains some movement of the muscles 
innervated by the ulnar nerve, so he cannot be said to have 
complete paralysis, although he had "only a few" muscle 
fibrillation potentials in those muscles at the time of the 
May 1999 VA EMG examination.  However, the evidence is 
persuasive that the veteran has constant pain in the ulnar 
nerve distribution, and has additional manifestations of 
ulnar nerve injury, including loss of extension of the wrist, 
that are not encompassed in the criteria for griffin claw 
deformity and the 60 percent evaluation.  See 38 C.F.R. 
§ 4.71a, DC  5215, 4.123, 4.124a, DC  8616.  Considering the 
evidence as a whole, the veteran's ulnar nerve disability 
exceeds the severity encompassed in the 40 percent 
evaluation, for incomplete severe paralysis, and more closely 
approximates the level of severity of complete paralysis, a 
60 percent evaluation.  

The Board has considered whether an evaluation in excess of 
60 percent is available under any other diagnostic code.  The 
Board notes that an evaluation in excess of 60 percent or 
separate evaluation for ankylosis of the fingers is not 
available, since the veteran is able to bring all fingers 
except the little finger to within two inches of the median 
transverse fold of the palm.  See 38 C.F.R. § 4.71a, DC s 
5216-5223.  

A 60 percent evaluation is the maximum schedular evaluation 
available under DC  8516.  The Board has considered all 
manifestations of the ulnar nerve disability in determining 
that the veteran approximates the criteria for a 60 percent 
evaluation.  There has been no showing that it has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned 60 percent evaluation), has 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this case 
to the RO for consideration of an extraschedular evaluation 
in excess of 60 percent under the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  

2.  Claim for increased evaluation, Muscle Group V injury, 
right arm

Historically, the veteran was granted service connection for 
a disability of the right upper arm characterized as 
residuals, shell fragment wound, right upper arm, status post 
brachial artery graft, with surgical scar, muscle and 
neurological deficits.  That disability was evaluated under 
DC s 5399-5305, the criteria used to evaluate MG V injuries 
and unspecified muscle injury.  

VA treatment notes dated in January 1996 reflect that the 
veteran complained of right shoulder pain with overhead 
activity.  There was tenderness at the right 
acromioclavicular joint and impingement signs and testing 
were positive.  The provider concluded that the veteran had 
joint arthrosis or rotator cuff tendinitis.

On VA examination conducted in April 1996, the veteran had 
difficulty with strength and coordination in the right arm.  
The veteran reported being told he had arthritis of the right 
shoulder.  However, radiologic examinations of record 
disclosed no degenerative changes of the right shoulder.  
There was a 27-centimeter scar in the inner aspect of the 
right upper arm from the axilla to the area two centimeters 
distal to the medial elbow.  There was no tissue loss in the 
right upper arm.  The muscle group penetrated was identified 
as Muscle Group V.  There were no adhesions, no damaged 
tendons, and no muscle herniation.  There was evidence of 
diminished motor strength and chronic pain.

On private examination conducted in March 1999, a scar from 
the right axilla to distal to the elbow on the ulnar side was 
noted.  The triceps and biceps appeared to be generally 
unaffected.  Reflexes were present but hyporeflexic.  The 
examiner concluded that the veteran was limited in his 
function of the right arm both by motor strength and by pain 
and that this was "likely to" disable him.

On VA examination conducted in July 1999, the proximal muscle 
groups of the right upper extremity were within normal limits 
for contraction strength, but contraction was rachety and 
there was a tendency to give way.  The veteran reported pain 
along the inner aspect of the right upper arm, describing the 
pain as a constant aching pain that developed into a severe 
throbbing pain with exertion.  The examiner concluded that 
the veteran's right upper arm pain was of musculoskeletal 
origin.  

The veteran has been assigned a 30 percent evaluation under 
DCs 5305 and 5399 for moderately severe injury to MG V.  
During the pendency of this appeal the rating criteria for 
muscle injuries were revised.  See 62 Fed. Reg. 30,327-28 
(June 3, 1997); 38 C.F.R. § 4.73, DC  5305 (1996); 38 C.F.R. 
§ 4.73, DC  5305 (2001).  Where an applicable law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary, from the effective date of the 
regulation.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the veteran's increased rating claim will 
be considered under both the old and new criteria for 
evaluation of muscle injuries, from July 3, 1997, when the 
revised regulations become effective.  Prior to that date, 
only the criteria in effect when the veteran submitted his 
claim in 1996 apply.  See 62 Fed. Reg. 30,327-28; Karnas, 1 
Vet. App. at 312-313.  

MG V includes the flexor muscles of the elbow, consisting of 
the biceps, brachialis, and brachioradialis, whose functions 
include elbow supination (long head of the biceps is the 
stabilizer of the shoulder joint) and flexion of the elbow.  
The definitions of what constitutes a moderate, moderately 
severe, or severe wound were modified to exclude the 
adjectives describing the amount of loss of deep fascia and 
muscle substance.  Because the veteran does not display loss 
of deep fascia or muscle substance in MG V, the regulatory 
changes, although nonsubstantive in nature, could be 
interpreted as more favorable to the veteran than the prior 
criteria.  From the effective date of the revised regulation, 
the Board finds that review under the current criteria is 
appropriate and nonprejudicial to the veteran's claim.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under DC s 5301 through 5323, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56 (as in effect 
from July 3, 1997).  The veteran has been awarded a 30 
percent evaluation, for moderately severe injury to MG V.  
The veteran is entitled to an evaluation in excess of 30 
percent if he establishes that the MG V injury is severe.  
Under the revised criteria, 38 C.F.R. 4.56 provides, in 
relevant part, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Severe disability of muscles is 
characterized by:  (i) through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) history or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound, record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries;  (iii) 
objective findings such as ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track, loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area, muscles which swell and harden 
abnormally in contraction, or, tests of strength, endurance, 
or coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  38 C.F.R. § 4.56 (2002).

In this case, the veteran did not incur fracture of any bone 
in the right arm, and there was no infection or other 
complication of surgery or healing.  The scar, although long, 
is not depressed or adherent.  The examiners have described 
the scar as well-healed and not tender or painful.  There is 
no evidence of retained foreign bodies on radiologic 
examinations.  The veteran clearly has pain and some loss of 
coordination, as shown by "rachety" movement, in MG V.  
However, these findings do not warrant a finding of severe 
disability.  

As noted, MG V stabilizes the shoulder and works in elbow 
extension and flexion.  In this case, the veteran complains 
of pain with shoulder motion, and there is measured loss of 
10 degrees of extension, and some loss of flexion.  The 
decreased range of motion of the elbow and the pain on use of 
the shoulder are the veteran's primary manifestations of MG V 
injury.  Those findings do not meet or approximate the 
criteria for severe muscle injury, either as defined by 
regulations in effect when the veteran submitted his claim in 
1996, or as defined after July 3, 1997, when revised 
regulations become effective.  Compare 38 C.F.R. § 4.56 
(2001) with 38 C.F.R. § 4.56 (1996).  

The Board has considered whether an evaluation in excess of 
30 percent is available under any other diagnostic code, or 
whether an additional, separate compensable evaluation is 
available under any other diagnostic code.  Limitation of 
motion of the elbow is rated under 38 C.F.R. § 4.71a, DCs 
5206, 5207.  Limitation of flexion of the major forearm to 
100 degrees warrants a 10 percent evaluation; limitation of 
extension to 45 degrees warrants a 10 percent evaluation.  
The veteran's limitation of extension to 10 degrees and 
flexion to 130 degrees does not meet either criterion for a 
compensable evaluation for loss of range of motion of the 
elbow.  The veteran is not entitled to a separate compensable 
evaluation for his scar, as it is not tender, painful, 
ulcerated, or otherwise symptomatic.  38 C.F.R. § 4.118, DCs 
7803-7806.

The preponderance of the evidence is against an evaluation in 
excess of 30 percent for injury to MG V.  The evidence is not 
in equipoise, and the provisions of 38 C.F.R. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  

3.  Claim for TDIU prior to Janaury 28, 1999

By a rating decision issued in August 1997, the veteran was 
granted service connection for PTSD, and that disability was 
evaluated as 30 percent disabling, effective September 5, 
1996, with a total evaluation in effect under 38 C.F.R. 
§ 4.29 for a period of hospitalization from March 17, 1997 
through May 31, 1997.  That evaluation, together with the 40 
percent evaluation already in effect for paralysis, right 
lumbar nerve, and muscle residuals, shell fragment wound, 
right upper arm, evaluated as 30 percent disabling, and a 
noncompensable scar, right groin, resulted in a 70 percent 
combined disability evaluation as of September 5, 1996.  
Thereafter, the veteran's evaluation for PTSD was increased 
to 50 percent, effective January 28, 1999, resulting in a 
combined schedular evaluation of 80 percent.  As of January 
28, 1999, TDIU has been awarded.  However, the veteran 
contends that he was unable to work as a result his service-
connected disabilities prior to that date.

TDIU may be awarded where a veteran's schedular rating is 
less than total, if evidence is received to show that he is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Normally, 
consideration is given to such an award only if the veteran 
has a single service-connected disability ratable at 60 
percent or more, or if he has two or more such disabilities 
with a combined rating of 70 percent or more, with at least 
one disability ratable at 40 percent or more.  
38 C.F.R. § 4.16(a).  In this case, the veteran is separately 
assigned a 30 percent evaluation for muscle disability of the 
right arm and a 40 percent evaluation for nerve disability of 
the right arm.  Because those disabilities affect the same 
extremity, the veteran's arm disabilities may be considered a 
single disability for the purposes of determining TDIU.  
Thus, the veteran met the schedular standard for 
consideration for TDIU in January 1999, at the time that 
award has been made effective.  The Board notes that the 
veteran also met the standard for schedular consideration of 
TDIU as of September 5, 1996, the effective date service 
connection was granted for PTSD and the 30 percent evaluation 
was assigned. 

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  See, e.g., 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).  With this in 
mind, the Board notes that the effective date of an award of 
increased compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred if the claim is received within a year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Longitudinal examination of the evidence of record reflects 
that, after the veteran's service discharge and period of 
convalescence, he obtained employment with the United States 
Postal Service in 1969.  The evidence reflects that, in 1991, 
the veteran submitted a claim for an increased evaluation for 
his service-connected right arm injuries.  Although the basic 
injury was static, progressive neuralgia, with increased pain 
and progressive atrophy of right arm muscles was noted.  The 
veteran's combined evaluation for service-connected 
disabilities was increased from 50 percent to 60 percent as a 
result of this claim.  The evidence reflects that, about a 
year later, the veteran retired from the Postal Service with 
a credit of 28 years of federal service.  

The evidence thereafter reflect that, in 1996, the veteran 
began to complain of difficulties with interpersonal 
relationships, increased irritability, problems with 
depression, among other behaviors.  He sought service 
connection for PTSD by a claim received on September 5, 1996.  
He was hospitalized for treatment of PTSD in March 1997 to 
May 1997.  

The evidence as to the veteran's employability prior to 
January 1999 is somewhat limited.  The evidence consists 
primarily of medical evaluation of the severity of right arm 
disability.  Those findings are detailed above, in the 
portions of this decision addressed to the veteran's claims 
for increased ratings for those disabilities.  Those 
evaluations, as detailed above, reflect that the veteran had 
limited use of his right (dominant) hand, and some limitation 
of use of the right upper arm.  The medical evaluations 
establish that the veteran's right arm disability was severe, 
but reflect medical opinion that the disability, while it 
precluded employment requiring manual labor or fine motor use 
of the right hand, did not preclude employment which did not 
requiring use of the right hand for writing, typing, 
pinching, pulling, grasping, twisting, or lifting. 

At the time of his hospitalization discharge and VA 
examination in May 1997, the veteran's Global Assessment of 
Functioning score was estimated at 60.  Outpatient VA 
psychiatric records dated from May 1997 through April 2001 
disclose that the veteran had individual outpatient treatment 
monthly or more frequently and weekly group sessions from May 
1997 through October 1997.  His therapy sessions were less 
frequent in 1998 and the veteran exhibited more irritation, 
increased sleep disturbance, increased alcohol use, mood 
swings, and noncompliance with his treatment program.  
However, no examiner assigned a GAF score or provided an 
opinion as to the effect of PTSD on the veteran's 
employability after June 1997 until January 1999, when a GAF 
score of 40 was assigned.  

The clinical evidence from May 1997 through January 1999 
establishes that the veteran's PTSD symptoms were not so 
severe as to make him individually unemployable as a result 
of PTSD alone.  However, the clinical evidence is devoid of 
any medical opinion regarding the combined effect of the 
veteran's service-connected right arm disabilities and his 
PTSD following the grant of service connection for PTSD from 
September 5, 1996. 

The evidence established that the veteran's service-connected 
right arm disability severely restricted employment requiring 
manual labor or use of the hands.  The evidence establishes 
that PTSD symptoms resulted in some impact on employability.  
In the absence of specific clinical evidence as to the 
combined impact of right arm disability and PTSD on the 
veteran's employability, it is nevertheless clear that one 
disability impacted manual labor types of employment and one 
disability impacted types of employment not requiring manual 
labor. 

The evidence creates reasonable doubt that the veteran was 
employable after he began manifesting increased symptoms of 
PTSD.  Resolving reasonable doubt as to employability in the 
veteran's favor, the veteran was unemployable as a result of 
service-connected disabilities from the date of the grant of 
service connection for PTSD, September 5, 1996.  

Statutory and regulatory provisions preclude assignment of an 
effective date for any award prior to the date of receipt of 
the claim for that award.  Although the veteran sought TDIU 
prior to September 5, 1996, he did not seek service 
connection for PTSD until September 5, 1996.  The evidence 
does not support a grant of TDIU without consideration of the 
effect of PTSD on the veteran's employability, and therefore, 
the criteria for TDIU are not met prior to September 5, 1996.  


ORDER

A 60 percent evaluation in excess for service-connected 
paralysis, right (major) ulnar nerve, is granted, subject to 
laws and regulations governing effective dates of awards of 
compensation.

An evaluation in excess of 30 percent for service-connected 
residuals, shell fragment wound, right upper arm, status post 
brachial artery graft, with surgical scar, muscle (Muscle 
Group V) and neurologic deficits, is denied.  

A total disability evaluation based on individual 
unemployability (TDIU) from September 5, 1996, is granted.




		
	L. M. Barnard
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

